DETAILED ACTION
1	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
2	Claims 1-6, 8-12, 21 and 25-30 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (WO 2017/041907 A1) teaches a hair treatment process comprising applying to the hair a ready-to-use composition obtained by mixing the compositions A, B and C which are being kept separately until immediately before application onto hair wherein the composition A comprises one or more alkalizing agents and having a pH ranging from 7.5 to 12 and wherein the composition B is an aqueous composition comprising one or more oxidizing agents and has a pH in the range of 1.5 to 5 and wherein the composition C comprises one or more carboxylic acids. However, the closest prior art of record (WO’ 907 A1) does not teach or disclose a method for treating hair comprising applying to the hair mixing compositions comprising first composition having a pH from 7 to 13 with a hair treatment composition comprising one of a bleaching agent, coloring agent and a permanent hair waving agent following by applying to the hair a second composition having a pH from 3 to 7 and wherein each of the first composition and the second composition comprises one or more bi-functional carboxylic acids of formula I as claimed. The prior art of record (WO’ 907 A1) also does not teach or disclose the kit as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair treatment formulation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761